Citation Nr: 0610969	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  99-23 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 14, 
1997, for a 20 percent rating for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1990.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that rating decision, in pertinent part, the RO 
granted the veteran's claim of entitlement to a rating 
greater than 10 percent for chronic lumbosacral strain.  The 
RO recharacterized the disability as degenerative lumbar 
spine with radiculopathy of the left lower extremity and 
assigned a rating of 20 percent effective August 14, 1997.  
The veteran's disagreement with the effective date led to 
this appeal.  The veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the RO in November 
2001.  

In July 2002, under the provisions of 38 C.F.R. § 19.9 (a)(2) 
as then in effect, the Board undertook additional development 
on the earlier effective date issue.  Prior to completion of 
the requested development, VA, in light of the decision of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
various policy considerations, determined that all evidence 
development in cases such as this one should be conducted by 
the Veterans Benefits Administration (VBA).  The Board 
therefore remanded the claim to VBA in July 2003, and the 
case was returned to the Board in February 2006.  

The instant Board decision grants an earlier effective date 
of December 1, 1994, for a 20 percent rating for the 
veteran's service-connected low back disability.  The appeal 
is granted to this extent only.  The issue of entitlement to 
an effective date prior to December 1, 1994, for a 20 percent 
rating for a lumbar spine disability is addressed in the 
REMAND portion of the decision below.  This latter matter is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

Other matters

Throughout the appeal as to entitlement to an effective date 
earlier than August 14, 1997, for a 20 percent rating for the 
veteran's service-connected lumbar spine disability, he has 
argued that his back symptoms were as bad in 1990 as they 
were as of the August 14, 1997, effective date for the 
20 percent rating.  It is unclear whether the veteran is 
attempting to claim clear and unmistakable error in the 
November 1990 rating decision that granted service connection 
for lumbar strain effective in April 1990 and assigned the 
initial 10 percent rating.  The Board refers that matter to 
the RO for clarification and any appropriate action.  

Review of the record shows that in October 2001 the RO 
received a letter from the veteran in which he raised claims 
for service connection for foot fungus, hiatal hernia, 
residuals of left inguinal hernia repair, and disability 
manifested by chest pain.  He also indicated that he is 
seeking service connection for solar keratitis secondary to 
his service-connected burn residuals and that he is seeking 
increased ratings for his service-connected right inguinal 
hernia repair and his service-connected low back disability.  
In addition, in a letter received at the RO in August 2005, 
the veteran inquired about the status of those claims having 
heard nothing from the RO regarding them and at the same time 
raised a claim for service connection for a thoracic spine 
disability.  He also raised claims for increased ratings for 
his service-connected cervical spine disability and his 
service-connected headache disability.  He stated that his 
headaches have become more frequent and severe and are 
severely disabling to the extent that he cannot work at 
gainful employment.  The Board refers these matters to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  A service department computerized tomography (CT) scan of 
an undetermined date in December 1994 showed disc bulging at 
L3-L4, L4-L5, and L5-S1 with narrowing of the spinal canal at 
L5-S1; this was reportedly accompanied by low back pain 
radiating down the left lower extremity with numbness in the 
front of the left thigh, and as of that time it was factually 
ascertainable that the criteria for a 20 percent rating for 
intervertebral disc syndrome were met.  

2.  As there is no contradictory information in the record, 
the date of the service department CT examination will be 
presumed to be December 1, 1994, which will be accepted as 
the date of receipt of the veteran's claim for an increased 
rating for his service-connected low back disability.  

3.  It is not factually ascertainable from the evidence of 
record that in the year preceding the claim that the 
veteran's service-connected low back disability met the 
criteria for a 20 percent rating.  


CONCLUSION OF LAW

The criteria for an effective date of December 1, 1994, for 
the award of a 20 percent rating for the veteran's service-
connected low back disability are met.  38 U.S.C.A. §§ 1155, 
5107, 5110(b) (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (in pertinent part now codified 
as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
38 C.F.R. § 3.159 (2005)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the veteran's claim.  This is so because the 
Board is taking action favorable to the veteran by granting 
an earlier effective date and a decision at this point poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  The 
regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.  38 C.F.R. § 3.157.  

Once a formal compensation claim has been allowed, receipt of 
certain medical evidence will be accepted as an informal 
claim for an increased rating.  38 C.F.R. § 3.157(b).  Such 
evidence includes a report of a uniformed service or VA 
outpatient or hospital examination or report of admission to 
a uniformed service or VA hospital. 38 C.F.R. § 3.157(b)(1).  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  Id.  These 
provisions apply only when such reports relate to examination 
or treatment of a service-connected disability or when a 
claim specifying the benefit sought is received within one 
year from the date of the examination, treatment, or 
admission.  Id.  

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  

The veteran seeks is seeking an effective date earlier than 
August 14, 1997, for the award of the 20 percent evaluation 
for his service-connected low back disability.  He has 
testified that his back disability was as severe in 1990 as 
it was as of the currently assigned effective date in August 
1997.  

In this case, review of the record shows that in a 
November 1990 rating decision the RO granted service 
connection for chronic lumbar strain effective the day 
following separation from service and assigned a 10 percent 
disability rating.  The veteran disagreed with the initial 
rating, but did not perfect his appeal, and the November 1990 
rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2005).  The RO 
continued the 10 percent rating in a June 1992 rating 
decision with which the veteran disagreed.  The RO issued a 
statement of the case, but the veteran did not perfect his 
appeal, and the June 1992 rating decision also became final.  
Id.  

In a rating decision dated in March 1998, the RO 
recharacterized the veteran's service-connected low back 
disability as degenerative lumbar spine with radiculopathy 
left lower extremity and granted an increased rating 
to 20 percent under the diagnostic code for intervertebral 
disc syndrome.  The assigned effective date was August 14, 
1997, which was the date of a VA magnetic resonance imaging 
(MRI) study of the lumbar spine that showed mild bulging of 
discs, especially L4-L5, with no evidence of disc herniation; 
the radiologist noted that the lower spinal canal was 
narrower than the upper lumbar spine.  There was noted to be 
a clinical history of persistent low back pain radiating down 
the left lower extremity and numbness.  The VA Schedule for 
Rating Disabilities as in effect at that time provided that 
moderate intervertebral disc syndrome with recurring attacks 
warranted a 20 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1997).  

During this appeal as to the effective date of the 20 percent 
rating, the veteran submitted medical records from the 6th 
Medical Group at MacDill Air Force Base showing that in 
August 1995 he reported episodes of numbness in his left 
lower back that radiated to the front of his left thigh after 
standing for some time and he reported that this had occurred 
in the past.  The assessment was back pain, and the examiner 
noted that a CT scan in December 1994 had shown bulging discs 
at L3-L4, L4-L5, and L5-S1, with canal space narrowing at L5-
S1.  Based on this information, the Board finds that as of 
the date of the December 1994 CT scan it was factually 
ascertainable that the criteria for a 20 percent rating for 
intervertebral disc syndrome were met because the findings 
and clinical history in December 1994 by the service 
department were almost identical to the clinical history and 
MRI findings reported by VA in its August 14, 1997, medical 
record.  

As there is no contradictory information in the record, the 
date of the service department CT examination will be 
presumed to be December 1, 1994, which will be accepted as 
the date of receipt of the veteran's claim for an increased 
rating for his service-connected low back disability.  See 
38 C.F.R. § 3.157(b).  This report certainly relates to 
examination or treatment of the veteran's low back disability 
for which service connection has been established and 
therefore serves as date of receipt of an increased rating 
claim.  Id.  

The record includes comprehensive VA outpatient and hospital 
records dated from 1992 forward and review of those VA 
medical records discloses no evidence of treatment for the 
back prior to December 1994 that may be accepted as an 
earlier informal claim for an increased rating under 38 
C.F.R. § 3.157(b).  Further, the record includes no private 
or State medical records pertaining to the veteran's back, 
which, had they been received prior to December 1994, may 
have served as an increased rating claim.  See 38 C.F.R. 
§ 3.157(b)(2), (3).  A search for earlier service department 
medical records that may support an earlier effective date 
will be the subject of the remand that follows this decision.  

The next question before the Board is whether entitlement to 
the 20 percent disability rating is factually ascertainable 
at any time in the one-year period before December 1, 1994.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While 
entitlement to the increased rating is not ascertainable 
before December 1, 1994, based upon the current record, this 
matter is further addressed in the remand below.  

Accordingly, the Board finds that the evidence supports an 
effective date of December 1, 1994, for the award of a 20 
percent disability rating for the veteran's service-connected 
lumbar spine disability.  


ORDER

An effective date of December 1, 1994, for a 20 percent 
rating for the veteran's service-connected lumbar spine 
disability is granted, subject to the law and regulations 
pertaining to the payment of monetary benefits; the appeal is 
granted to this extent only.  


REMAND

Having granted an effective date of December 1, 1994, for a 
20 percent rating for the veteran's lumbar spine disability, 
there remains before the Board the issue of whether an 
effective date for the 20 percent rating may be granted 
earlier than December 1, 1994.  This issue cannot be resolved 
until all development that may substantiate the veteran's 
claim has been completed.  In this regard, the veteran has 
stated that he received treatment for his service-connected 
lumbar spine disability at MacDill Air Force Base medical 
facilities starting in 1992 and suggests that those records 
would be relevant to his claim.  

While VA has taken action to attempt to obtain service 
department medical records, the Board finds them inadequate 
to meet the duty to assist requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  In this regard, the record 
shows that in April 2001 the RO received notice from 6th 
MDOS-SGOXO, MacDill Air Force Base that it had "no records 
in file for this patient."  The RO made no effort at that 
time to discover whether the requested records had been sent 
to a records repository, nor did it notify the veteran of the 
response from the Air Force.  Further, actions by the Board's 
development unit in 2002 were ineffectual:  in July 2002, it 
drafted a request for records dated from 1992 from 
"MacGill" Air Force Base, and in December 2002 requested 
records from MacDill Air Force dated from January 2002 to 
December 2002, a period not relevant to the earlier effective 
date claim.  Finally, the Board notes that in a letter to the 
veteran dated in October 2004, the VA AMC stated that it had 
requested records from the United States Air Force Hospital 
at MacDill Air Force Base but had been told they had no 
records for the veteran.  There is in the file no 
documentation of the request by the AMC, nor is there any 
indication that the AMC made any attempt to ascertain whether 
any such records may reside in a Federal records repository.  
As the record, as described in the decision above, shows that 
the veteran received outpatient treatment at MacDill Air 
Force Base in 1994 and 1995, it is reasonable to attempt to 
identify the location to which such records and any prior 
records dated from January 1992 to December 1994 would have 
been retired.  Given such information, it would be reasonable 
to take further action to obtain the requested records.  See 
38 C.F.R. § 3.159(c)(2).  If such evidence is not obtained, 
the RO must document that it has ended its efforts either 
because it has concluded that the records sought do not exist 
or that further efforts to obtain those records would be 
futile.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Specifically request that the U. S. 
Air Force Hospital at MacDill Air Force 
Base identify the Federal repository to 
which records of treatment of the veteran 
at the 6th Medical Group at MacDill Air 
Force Base dated from 1992 through 1994 
would have been retired.  Given this 
information, and any necessary 
authorization from the veteran, take 
action to obtain and associate all such 
records with the veteran's claims file.  
All action in this regard should be 
documented fully in the claims file.  

2.  Thereafter, take any other development 
action indicated by the state of the 
record and then readujudicate entitlement 
to an effective date earlier than December 
1, 1994, for a 20 percent rating for the 
veteran's service-connected lumbar spine 
disability.  If the benefit sought on 
appeal remains denied, issue an 
appropriate supplemental statement of the 
case.  The veteran and his representative 
should be provided the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


